Citation Nr: 1739194	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to April 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The matters were subsequently transferred to the RO in St. Petersburg, Florida. 

In November 2016, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

The Veteran has alleged having and/or has been diagnosed with multiple psychiatric disabilities, including depression, anxiety and posttraumatic stress disorder (PTSD).  See Board Hearing Transcript.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and an anxiety disorder and entitlement to service connection for PTSD.  This will provide the most potentially favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that during service, he developed an alcohol abuse problem due to the stress he was under as his position as a navigator.  He testified that the stress caused anxiety and he treated his anxiety with alcohol.  He stated that he never divulged this to anyone for fear of being demoted.  He continued to have problems after service and sought treatment at VA rehabilitation center and was eventually admitted to an inpatient mental facility for treatment 4 years post-service.  Private treatment records indicate that the Veteran has been diagnosed with major depressive affective disorder, generalized anxiety disorder and PTSD.  The Veteran has not been afforded a VA examination in connection with his psychiatric claims.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on foregoing, the Board finds that a remand is necessary to afford the VA examination which determines the etiology of any diagnosed psychiatric disability. 

The Veteran testified that he was treated at an inpatient mental health facility shortly after discharge from service.  See Board Hearing Transcript, p. 8.  He did not specify where he received such treatment, at a VA facility or private facility.  On remand, the AOJ should request that the Veteran identify where he was treated for inpatient services and request the release of medical records associated with his inpatient treatment.  

In January 2017, the Veteran submitted private treatment records from Brandon Psychiatric Group.  At the Board hearing, the Veteran testified that he has regular treatment with a private provider.  The most recent treatment notes from Brandon Psychiatric Group are dated January 2017.  As the Board is remanding the matter, any updated treatment records from Brandon Psychiatric Group should be obtained.  

A May 2016 Homeless Program note indicates that the Veteran reported receiving Social Security Administration (SSA) benefits.  It is unclear if the Veteran is receiving disability benefits or benefits due to his age.  There are no SSA documents of record.  The Court has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Accordingly, the Veteran's SSA records should be obtained on remand.  

On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  This would include any records related to VA rehabilitative service the Veteran received shortly after discharge.  See Board Hearing Transcript, p.8.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  See May 2016 VA treatment note where Veteran reported receiving SSA income.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Contact the Veteran and request that he provide or authorize the release of records from Brandon Psychiatric Group, dating from January 2017, and the facility where he received inpatient care post service (See Board Hearing Transcript, p. 8) as well as any other records, not already of record, that are relevant to his claim. 

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Obtain relevant VA medical records dating from May 2016 and associate them with the electronic claims folder.  Also, the Veteran testified that shortly after service, he went to a VA rehabilitative program.  Attempt to obtain any such records.  

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  (There is evidence that the Veteran is currently homeless.  Please verify where the Veteran currently resides before informing him of the scheduled VA examination appointment date.)  The electronic claims file must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner is requested to provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosis of PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  See Brandon Psychiatric Group treatment notes which indicates that the Veteran carries a diagnosis of PTSD. 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder other than PTSD in accordance with the DSM-5 diagnostic criteria that is related to events in service as described by the Veteran.  See Brandon Psychiatric Group treatment notes which indicates that the Veteran carries diagnoses of anxiety disorder and major depressive disorder.  

5.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the reports as insufficient.  Then, readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




